       Case 8:21-cv-00178 Document 1 Filed 01/22/21 Page 1 of 5 PageID 1




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

MARY FLAGG, an individual,

      Plaintiff,

vs.                                           CASE NO.:

MEALS ON WHEELS OF SARASOTA,
INC., a Florida not for profit corporation,

      Defendant.
_____________________________________/

               COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, Mary Flagg ("Flagg" or “Plaintiff”), by and through undersigned

counsel, sues Defendant, Meals on Wheels of Sarasota, Inc. ("Meals on Wheels" or

“Defendant”), and alleges as follows:

                                 INTRODUCTION

      1.     This is an action brought under the Fair Labor Standards Act of 1938,

as amended, 29 U.S.C. § 201, et seq. (“FLSA”) to recover unpaid overtime

compensation, liquidated damages, and attorneys’ fees and costs owed to Plaintiff.

                          JURISDICTION AND VENUE

      2.     This Court has jurisdiction over this claim pursuant to 28 U.S.C. § 1331

and 29 U.S.C. § 201, et seq.

      3.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b), as the

events or omissions giving rise to the claims alleged herein occurred within the

jurisdiction of the Middle District of Florida, Tampa Division.

                                     Page 1 of 5
       Case 8:21-cv-00178 Document 1 Filed 01/22/21 Page 2 of 5 PageID 2




                                     PARTIES

      4.      Flagg was and is a resident of Sarasota, Florida. Flagg worked for

Meals on Wheels in Sarasota County, Florida.

      5.      Meals on Wheels was and is a Florida not for profit corporation

conducting business in Sarasota County, Florida, and subject to the requirements of

the FLSA. Meals on Wheels is an enterprise, engaged in commerce or in the

production of goods for commerce, in interstate commerce, and with an annual gross

volume of revenue not less than $500,000.00.

      6.      Flagg was also covered by the FLSA on an individual basis for every

workweek during her employment with Meals on Wheels.

      7.      Meals on Wheels relies on hundreds of volunteers to serve meals to

homebound people or people who cannot afford meals throughout Sarasota, Florida.

Meals on Wheels generally serves in excess of 500 meals per day, which increased to

over 800 meals per day with the pandemic. The price for a meal is $6.00, which is

often covered by private grants or donations to Meals on Wheels.

      8.      Through her work for Meals on Wheels, on a near daily basis, Flagg

would personally conduct business outside of Florida, to wit, setting up accounts

with family members from other states, communicating with out of state family

members about accounts, and issuing bills/invoices to accounts established outside

of Florida.

      9.      At all times material, Plaintiff was an employee of Defendant pursuant

to 29 U.S.C. § 203(e)(1); Defendant was the employer of Plaintiff within the meaning

                                     Page 2 of 5
       Case 8:21-cv-00178 Document 1 Filed 01/22/21 Page 3 of 5 PageID 3




of 29 U.S.C. § 203(a) and (d); and Defendant employed Plaintiff within the meaning

of 29 U.S.C. § 203(g).

                            GENERAL ALLEGATIONS

       10.    Meals on Wheels employed Flagg as a meal service coordinator from

approximately June 2016 through December 30, 2020.

       11.    Throughout the duration of her employment with Meals on Wheels,

Flagg's primary job duties included without limitation, interviewing clients and

potential clients and determining eligibility for meals according to criteria established

by Meals on Wheels, posting payments for meals, invoicing/billing for meals, and

preparing required reports according to the executive director's instructions and/or

forms regarding matters such as monthly intake volume, meal volume, and the status

of collections.

       12.    Flagg did not supervise or hire or fire employees for Meals on Wheels,

or otherwise exercise discretion or independent judgment over matters of significance

for Meals on Wheels. As such, for FLSA purposes, Flagg was not employed in a

bona fide executive, professional, or administrative capacity.

       13.    Meals on Wheels compensated Flagg on a salary basis, and

misclassified Flagg as an exempt employee. In 2020, Flagg's annual salary was

$41,000, up from around $34,000 the year prior.

       14.    During her employment with Meals on Wheels, Flagg was not properly

compensated at one and one-half (1 and 1/2) her regular rate for overtime hours

worked.

                                      Page 3 of 5
       Case 8:21-cv-00178 Document 1 Filed 01/22/21 Page 4 of 5 PageID 4




      15.    Flagg worked over forty (40) hours in one or more workweeks while

employed by Meals on Wheels. Indeed, she regularly worked fifty (50) to fifty-five

(55) hours per week.

      16.    Despite working more than forty (40) hours in a workweek, Flagg did

not receive overtime compensation at a rate not less than one and one-half (1 and

1/2) times her regular rate for such overtime hours. In fact, Flagg received no

compensation whatsoever for hours worked over forty (40) in a workweek.

      17.    The records, to the extent any exist, concerning the number of hours

worked and amounts to be paid to Flagg are in the possession and custody of Meals

on Wheels.

      18.    Flagg has retained counsel for this claim and is obligated to pay

reasonable attorneys' fees and costs.

      19.    All conditions precedent to this lawsuit have been satisfied, waived, or

excused.

                                    COUNT I
                          (Overtime Due Under the FLSA)

      20.    Plaintiff hereby incorporates by reference the allegations contained

within paragraphs 1 through 19 above.

      21.    Defendant's failure to provide Plaintiff overtime compensation at a rate

not less than one and one-half (1 and 1/2) times her regular rate for hours worked

over forty (40) in a workweek constitutes a violation of the FLSA, 29 U.S.C. § 207.

      22.    Defendant's violations of the FLSA were knowing and willful.



                                        Page 4 of 5
Case 8:21-cv-00178 Document 1 Filed 01/22/21 Page 5 of 5 PageID 5




WHEREFORE, Plaintiff respectfully requests that this Court:

      a.     accept jurisdiction over this action;

      b.     award damages for the amount of unpaid overtime compensation

             owed to Plaintiff;

      c.     award liquidated damages, pursuant to 29 U.S.C. § 216(b), in an

             amount equal to the overtime compensation owed to Plaintiff;

      d.     award post-judgment interest, reasonable attorneys’ fees and

             costs pursuant to 29 U.S.C. § 216(b);

      e.     entry of final judgment against Defendant;

      f.     declare that Plaintiff was a non-exempt employee of Defendant;

             and

      g.     award all other relief as the Court deems just and proper.

                    DEMAND FOR JURY TRIAL

Plaintiff does hereby demand a Jury Trial on all issues and claims so triable.

                                           s/ Bradley P. Rothman
                                           Bradley P. Rothman, Esq.
                                           Florida Bar No. 0677345
                                           brothman@weldonrothman.com
                                           WELDON & ROTHMAN, PL
                                           2548 Northbrooke Plaza Drive
                                           Naples, Florida 34119
                                           Tel: (239) 262-2141
                                           Fax: (239) 262-2342
                                           Counsel for Plaintiff




                                  Page 5 of 5
